Little, J.
Though the amount of the plaintiff’s demand, as stated in the summons issued in the action upon an open account brought by him in the justice’s court, was seventy dollars,'yet as the amount of this demand, as set forth in the copy of the account attached to the summons, was only thirty dollars, and as there was evidence warranting a finding that the parties in the justice’s court treated and dealt with the action as one for thirty dollars only, the superior court committed no error in dealing with the case, on appeal thereto, in like manner, and, consequently, was right in dismissing the appeal *328on the ground that in an action for only thirty dollars an appeal' does not lie from a justice’s court to the superior court.
Argued February 10,
Decided March 3, 1900.
Motion to reinstate. Before Judge Falligaut. Chatham superior court. February 28, 1899.
W. F. Slater and George W. Owens, for plaintiff in error.

Judgment affirmed.


All the Justices concurring.